Case 20-43555       Doc 65    Filed 07/28/20 Entered 07/28/20 09:18:03           Main Document
                                           Pg 1 of 2


               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI

In Re:                                         )   Case No. 20-43555-169
                                               )   Chapter 11
Ben F. Blanton Construction, Inc.              )
                                               )   Hearing Date: July 22, 2020
                Debtor.                        )   Hearing Time: 2:00 p.m.
                                               )   Hearing Location: Courtroom 7 South
                                               )
                                               )   Re: Doc. No. 15

           ORDER DENYING DEBTOR’S MOTION FOR ENTRY OF AN ORDER
         AUTHORIZING THE RETENTION AND COMPENSATION OF CERTAIN
         PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

         This matter came before the Court upon the Motion of Ben F. Blanton Construction, Inc.,

debtor and debtor-in-possession in the above-captioned case (the “Debtor”) requesting entry of

an order (this “Order”) pursuant to sections 105, 327, 328, 330, and 331 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rules 2014(a), 6003, and 6004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014(A) of the Local Rules of

Bankruptcy Procedure for the Eastern District of Missouri (the “Local Bankruptcy Rules”) (a)

authorizing procedures for the retention and compensation of certain professionals employed by

the Debtor in the ordinary course of business (the “Ordinary Course Professionals”), without the

need for each Ordinary Course Professional to file formal applications for retention and

compensation and (b) granting related relief. This Court has jurisdiction to consider the Motion

pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United

States District Court for the Eastern District of Missouri; venue of the Debtor’s Chapter 11 case

and the Motion [Dkt. 15] in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b); proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; a hearing having been

held to consider the relief requested in the Motion; and upon the record of the hearing and all of




32938396v.1
Case 20-43555      Doc 65     Filed 07/28/20 Entered 07/28/20 09:18:03            Main Document
                                           Pg 2 of 2


the proceedings had before the Court, the Court having found and determined that the granting of

such Motion is not necessary given the size and complexity of the Debtor’s case and the

relatively small number of professionals to be retained in this matter, after due deliberation and

sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.     The Motion is DENIED.

        2.     The relief requested in the Motion is denied and additional professionals engaged

by the Debtor in this case, if necessary, shall be employed pursuant to the provisions of 11

U.S.C. § 327 and compensated only upon application pursuant to 11 U.S.C. § 330.

        3.     Not later than two (2) business days after entry of this Order, the Debtor shall

serve a copy of this Order on all necessary parties and shall file a certificate of service no later

than twenty-four (24) hours after service.



                                                                 ___________________________
DATED: July 28, 2020                                             BONNIE L. CLAIR
St. Louis, Missouri                                              United States Bankruptcy Judge
mtc




Order Prepared By:
Wendi Alper-Pressman (32906)
Pierre Laclede Center
7701 Forsyth Boulevard, Suite 500
Clayton, Missouri 63105
Telephone:     314.613.2800
Telecopier: 314.613.2801




                                                 2
32938396v.1
